                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00612-RJC-DSC


 WILL SUMMERS JR et. al.,                         )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )                    ORDER
                                                  )
 CITY OF CHARLOTTE,                               )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court following its September 10, 2021 “Order” (document

#98) (granting in part and denying in part Plaintiff’s “Motion for Sanctions” (document #84)). The

Court ORDERED Defendant to pay Plaintiffs’ reasonable attorneys’ fees and costs incurred in

preparing and prosecuting that Motion and directed Plaintiffs to file an affidavit documenting those

fees and costs. Plaintiff’s “Affidavit of Margaret Behringer Maloney” (document #99) was filed

on September 16, 2021. The Court has carefully reviewed the Affidavit, Defendant’s “Objection

…” (document #101), and Plaintiff’s “Reply …” (document #102). The Court ORDERS that

reasonable attorneys’ fees and costs be allowed in the amount of $5,000.00.

       NOW IT IS HEREBY ORDERED that:

       1.      On or before October 21, 2021, Defendant shall pay directly to Plaintiffs’ counsel

the sum of $5,000.00 representing the reasonable attorneys’ fees and costs incurred in preparing

and prosecuting Plaintiff’s “Motion for Sanctions” (document #84).

       2.      The Clerk is directed to send copies of this Order to counsel for the parties and to

the Honorable Robert J. Conrad, Jr.



      Case 3:18-cv-00612-RJC-DSC Document 103 Filed 09/21/21 Page 1 of 2
 SO ORDERED.
                      Signed: September 21, 2021




Case 3:18-cv-00612-RJC-DSC Document 103 Filed 09/21/21 Page 2 of 2
